NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TACUMA J. M’WANZA,                              No.    18-17094

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00590-MMD-WGC

 v.
                                                MEMORANDUM*
Q. BYRNA, Deputy Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Former Nevada state prisoner Tacuma J. M’Wanza appeals pro se from the

district court’s order denying his motion for reconsideration of the judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision-n
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Mulnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We vacate and remand.

      The district court denied M’wanza’s motion for reconsideration because

M’wanza failed to establish a valid basis for relief. However, the district court

focused on only one factor of the equitable test for excusable neglect. See Pioneer

Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380,

395 (1993) (outlining the four-factor test for determining excusable neglect); see

also Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997) (holding

that the test set out in Pioneer applies to Rule 60(b) motions). We vacate and

remand for the district court to consider the four-factor test in the first instance.

      VACATED and REMANDED.




                                            2                                     18-17094